DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Settle (US 3,957,532) in view of Scharner (US 2016/0149153 A1).
Regarding claims 1, 5, 8, and 9, Settle discloses a process comprising: creating a cathode additive by reacting an aluminum compound with molten lithium in elemental form to produce a two-phase matrix of lithium and aluminum (column 3, lines 1-31); combining the additive with active material to form a mixture (column 6, lines 18-36); applying the mixture to a current collector to form a cathode (column 6, lines 37-46). Aluminum is a metalloid. Settle discloses crushing the additive to a micro/nano level to increase its surface area (column 6, lines 18-21) but not that the aluminum is a 
Regarding claim 2, Settle discloses a ratio within the scope claimed (column 6, line 51 to column 7, line 13).
Regarding claims 3, 4, and 10, Settle discloses LiCl in the matrix (column 6, lines 29-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Settle and Scharner as applied to claim 1 above, and further in view of Holme (US 2014/0170493 A1).
Neither Settle nor Scharner discloses a polycrystalline state. Holme—in an invention for nanostructured electrodes for lithium batteries—discloses that the lithium can be either in amorphous or polycrystalline state to increase energy density (paragraph 145). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a polycrystalline state for the lithium compound of Settle and Scharner to increase the electrode energy density as suggested by Holme.

Suggestions for Compact Prosecution
Applicant is encouraged to further amend the claims to provide more specificity to the materials used as the metal nanostructures, that the lithium compound is a product of the claimed reaction, and/or what the lithium compound is. Combining multiple dependent claims into claim 1 may achieve this result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They pertain to electrode lithium matrices or liquid/molten lithium electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725